Citation Nr: 1505530	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-28 717	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 10 percent for a cervical spine strain.

3.  Entitlement to disability ratings in excess of 10 percent prior to September 11, 2014, and in excess of 20 percent thereafter, for a thoracic spine strain.

4.  Entitlement to initial disability ratings in excess of 30 percent prior to September 11, 2014, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 2005, including service in Southwest Asia from February 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 (sleep apnea, cervical spine, and thoracic spine) and September 2010 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

Here, the Board discovered that the Veteran's attorney had submitted a request to allow the Veteran a full 90 days from the date of the certification letter prior to deciding the claim, and that request had been received by VA in December 2014-prior to the issuance of the Board decision.  Although that letter had not been associated with the claims file at the time the Board decision was drafted, the fact that it was nevertheless in VA's possession means that vacatur of the January 9, 2015 Board decision is warranted.

Accordingly, the January 9, 2015 Board decision addressing the issues of 1) entitlement to service connection for sleep apnea; 2) entitlement to a disability rating in excess of 10 percent for a cervical spine strain; 3) entitlement to disability ratings in excess of 10 percent prior to September 11, 2014, and in excess of 20 percent thereafter, for a thoracic spine strain; and 4) entitlement to initial disability ratings in excess of 30 percent prior to September 11, 2014, and in excess of 50 percent thereafter, for PTSD, is vacated.




	                        ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


